    Case
Filing    0:20-cv-62209-WPD
       # 114170847             Document
                    E-Filed 09/30/2020   1-1 Entered
                                       10:01:41 AM on FLSD Docket 10/30/2020 Page 1 of 5



                        IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                              IN AND FOR BROWARD COUNTY,FLORIDA

                                    GENERAL JURISDICTION DIVISION

        MARISOL MARRERO,                                              CASE NO.:

                               Plaintiff,
        VS.


        TARGET CORPORATION,a
        foreign profit corporation,

                               Defendant.


                                               COMPLAINT

               Plaintiff, MARISOL MARRERO, by and through undersigned counsel, brings this action

        against the Defendant, TARGET CORPORATION,and alleges as follows:

                             GENERAL ALLEGATIONS AS TO ALL COUNTS

               1.      This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00),

        exclusive of interest, costs and attorney's fees and is within the exclusive jurisdiction of this

        Honorable Court. In the event Defendant seeks to remove this action to Federal Court, Plaintiffdoes

        not object to such removal and asserts that the matter in controversy does exceed the diversity

       jurisdiction threshold of$75,000.00.

               2.      Plaintiff is a resident of Broward County, Florida, and is otherwise sui juris.

               3.      At all times material hereto, Defendant, TARGET CORPORATION, was and is a

       foreign profit corporation, with an agent or other representative in Broward County, Florida and

       doing business in Broward County, Florida.

               4.      At all times material hereto, the Defendant, TARGET CORPORATION, owned,

       and/or managed, and/or operated, and/or maintained and/or controlled that certain store located at
Case 0:20-cv-62209-WPD Document 1-1 Entered on FLSD Docket 10/30/2020 Page 2 of 5


    16901 Miramar Parkway, Miramar, Florida, in Broward County.

              5.     On or about December 15, 2018, while walking down an aisle and pushing a

    shopping cart, Plaintiff slipped and fell due to liquid on the floor.

                             COUNT I — NEGLIGENCE OF DEFENDANT

              All allegations contained in Paragraphs i through 5 above are realleged and incorporated

    herein.

              6.     On or about December 15,2018,the Plaintiff, MARISOL MARRERO,was lawfully

    on the Defendant's premises as a customer.

              7.     At the aforesaid time and place, Defendant, was negligent in one or more of the

    following ways:

                     A.     by failing to make the dangerous and unsafe condition safe; and/or

                     B.     by causing and/or failing to correct the dangerous condition; and/or

                     C.     by failing to warn the public, including the Plaintiff; of the dangerous and
                            unsafe condition of its flooring in the common walking area where there
                            existed liquid; and/or

                            by failing to properly designate with signage ofthe dangerous, unreasonably
                            slippery condition of the flooring(when wet); and/or

                     E.     by failing to provide appropriate non-skid surface material (mats, rugs, etc.)
                            that were in safe condition over the subject flooring;

                     F.     by failing to make timely detailed inspections that would have discovered the
                            dangerous and unsafe condition; and/or

                     G.     by failing to properly inspect and correct a known hazard and/or ongoing
                            problem; and/or

                    H.      by failing to maintain its property in a reasonably safe condition;
                            and/or

                            by failing to act when they knew or should have known of the
                            dangerous condition; and/or
                                                      2
Case 0:20-cv-62209-WPD Document 1-1 Entered on FLSD Docket 10/30/2020 Page 3 of 5




                    J.      by ignoring an unsafe and dangerous condition they caused, knew
                            about or should have known about; and/or

                    K.      by failing to implement appropriate modes of business operations
                            designed to prevent, discover, and/or ameliorate said dangerous
                            condition; and/or

                    L.      was otherwise negligent at the time and place complained of.

            8.      As a result of the above-mentioned dangerous condition, Plaintiff, MARISOL

    MARRERO, was caused to slip and fall on the wet floor at Defendant's premises and sustained

    injuries as a direct and proximate result of the Defendant's negligence and/or the negligence of

    Defendant's employees, agents, and/or servants.

            9.      The Defendant's acts,omissions,and conduct proximately caused and/or substantially

    contributed to the Plaintiff's slip and fall accident resulting in injuries.

            10.     By and through its employees, agents and servants, the above described negligent

    condition was actually known to Defendant and/or had existed for a sufficient length oftime so that

    Defendant should have known of such condition.

            1 1.    At all times material hereto,the Defendant owed a duty to the public,and specifically,

    to Plaintiff to keep the premises in a reasonably safe condition, warn of any dangerous conditions,

    make reasonable inspections to discover any dangerous conditions and thereafter make them safe.

            12.     The Defendant breached the duty owed to Plaintiff in the manner described in

    Paragraph 7,and/or by failing to maintain their premises in a safe condition and/or by failing to post

    warnings notifying the Plaintiffofthe known dangerous condition and/or to remove said condition

    and/or to take reasonable precautions and/or to implement reasonable modes ofbusiness operations

    to prevent/ameliorate it.

            11.    The Defendant further breached the duty owed to Plaintiff by failing to inspect and/or
                                                       3
Case 0:20-cv-62209-WPD Document 1-1 Entered on FLSD Docket 10/30/2020 Page 4 of 5




     remove the dangerous condition which the Defendant controlled,knew existed,created, should have

    known existed and/or had knowledge greater than that of Plaintiff regarding its existence, where

     Defendant knew or should have known that said condition would present an unreasonable risk of

     harm to a customer/invitee such as Plaintiff.

             14.     The Defendant further breached the duty owed to Plaintiff by failing to exercise

     reasonable care in the maintenance,inspection, repair, warning,or mode ofoperation ofthe business

     premises.

             1 5.    As a direct and proximate cause of the Defendant's negligence as aforesaid, the

     Plaintiff slipped and fell on the wet floor in the store.

             16      As a direct and proximate result of the fall, Plaintiff suffered bodily injury, and

    resulting pain and suffering, surgery, hospitalization, permanent disability and/or permanent

     impairment, aggravation of a pre-existing condition, mental anguish, loss of the capacity for the

    enjoyment of life, inconvenience and the expense of medical care and treatment.

             17.    The losses are continuing and permanent. The Plaintiff will suffer additional losses in

    the future.

            WHEREFORE,Plaintiffdemandsjudgmentfor damages against the Defendant plus Court

    costs and further demands a trial by jury of all issues so triable.

            DATED: September 30,2020

                                    WEINSTEIN & COHEN,P.A.
                                    Attorneys for Plaintiff
                                    Oaks Plaza - Suite 400
                                    14125 NW 80th Avenue
                                    Miami Lakes, Florida 33016
                                   (305)374-1011 Dade
                                   (305) 373-8127 E-Fax
                                    Designated E-service: eservice a weinsteincohen.corn


                                                        4
Case 0:20-cv-62209-WPD Document 1-1 Entered on FLSD Docket 10/30/2020 Page 5 of 5



                          BY:    /s/ Judson L. Cohen
                                JUDSON L. COHEN
                                Florida Bar No.948748




                                        5
